ORDER
PER CURIAM:
Upon petition of the relator, ex parte, this Court issued an order to show cause to determine whether the district court properly quashed an alternative writ of mandamus directed to the city clerk of Missoula requiring that petitioner’s name be submitted to the voters as a candidate for mayor.
Return was made by the district court, briefs filed and oral arguments had.
This Court now determines that its order to show cause was improvidently issued.
The petitioner has failed to show why this Court should exercise its original jurisdiction. Although conflicting findings and/or conclusions may appear in the district court’s findings, without a transcript of the proceedings we are unable to determine the correct facts to rule upon.
Therefore it is Ordered that the matter be dismissed.